            Case 1:16-cv-01533-ABJ Document 59 Filed 04/01/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    OI EUROPEAN GROUP B.V.,

                                           Plaintiff,

             v.
                                                          Case No. 1:16-cv-01533-ABJ
    BOLIVARIAN REPUBLIC OF
    VENEZUELA,

                                         Defendant.



       PLAINTIFF’S (I) RESPONSE TO DEFENDANT BOLIVARIAN REPUBLIC OF
        VENEZUELA’S EMERGENCY MOTION TO STRIKE AND (II) PROPOSED
                              BRIEFING SCHEDULE

          Plaintiff OI European Group B.V. (“OIEG”) submits this response to Defendant Bolivarian

 Republic of Venezuela’s (“Venezuela”) Emergency Motion to Strike the Stipulated Order for Final

 Judgment [Dkt. No. 58].

          Having reviewed the submission, OIEG believes it is appropriate to assent to the relief

 requested in the motion to strike. Only the Executive Branch can recognize a foreign government.

 Zivotofsky ex rel. Zivotofsky v. Kerry, 135 S. Ct. 2076 (2015). The Executive has recognized the

 Guaidó government. See Emergency Motion to Strike at 1-2. OIEG takes no position as to which

 firm(s) currently represent that government, but in light of the dispute as to counsel’s ability to

 enter into the Stipulated Order for Final Judgment [Dkt. No. 56], OIEG believes it will be prudent

 for the Court not to enter judgment on the basis of the stipulation.

          That said, OIEG also believes that a swift termination of this action is warranted and

 available in a way that will not prejudice any legitimate interests of Venezuela, nor require that

 the Court resolve what appears to be a brewing dispute between Venezuelan factions.

                                                  1
DB1/ 103157034.1
              Case 1:16-cv-01533-ABJ Document 59 Filed 04/01/19 Page 2 of 5



          First, all proceedings in the case, apart from the submission of the stipulated judgment,

 were undertaken prior to March 19, 2018, and thus prior to the substitution by Venezuela of the

 legal officer alleged to have assumed control of Venezuela’s interests in this litigation.1 See

 Emergency Motion to Strike at 3. The substitution of a new representative of the government does

 not give a foreign government the right to relitigate issues (any more than it gives the United States

 such a right in ongoing litigation upon a change in administration). Republic of Iraq v. ABB AG,

 768 F.3d 145, 164 (2d Cir. 2014) (“the obligations of a foreign state are unimpaired by a change

 in that state’s government”). None of the Court’s orders is subject to reconsideration merely

 because, after they were entered, Venezuela obtained new representatives. The only development

 in this case affected by the recent appointment of a special attorney general is the stipulation for

 judgment.

          Accordingly, OIEG suggests a practical solution, which should moot any disputes as to the

 proper representative of Venezuela. The stipulation for judgment may be deemed withdrawn or

 stricken. OIEG is today filing its motion for summary judgment, and assents to submission of a

 timely opposition by either firm, to the extent it asserts substantive objections. Requests for delay

 because of the substitution lack merit, see Republic of Iraq, but OIEG consents to the Court’s

 review of any other defenses. If the Court finds that neither firm has advanced a substantive

 defense to summary judgment, it may enter judgment for OIEG, confident that Venezuela’s rights

 have been fully protected. Should summary judgment be denied, the Court would indeed have to




          1
           The substantive motions filed to date in this proceeding were briefed long before Mr.
 Guaidó was recognized by the executive branch. See Emergency Motion to Strike at 1. The
 briefing on the Motion to Dismiss was completed by December 15, 2017. See December 15,
 2017 Minute Order. The stay of this proceeding was lifted on December 18, 2018. See
 December 18, 2018 Minute Order. The Court’s review was complete on March 8, 2019, when it
 issued its oral decision.

DB1/ 103157034.1
              Case 1:16-cv-01533-ABJ Document 59 Filed 04/01/19 Page 3 of 5



 address the representation issue, but if summary judgment is granted, any lingering disputes

 advanced by the firms will be moot.

          As this Court stated in denying Venezuela’s motion to dismiss, the only remaining issue

 on the merits is “really whether the award exists.” Hrg. Tr. (March 8, 2019) 25:22. It does. On

 March 14, 2019 (prior to the substitution by Venezuela of the legal officer with control), the parties

 agreed that “the remaining issues are appropriate for resolution by dispositive motion.” Joint

 March 14, 2019 Report [Dkt. No. 55]. These facts have not changed by the recent appearance of

 new counsel to Venezuela.

          OIEG respectfully proposes the following briefing schedule:

                  OIEG’s Motion for Summary Judgment:                 April 1, 2019

                  Venezuela’s Opposition:                             April 15, 20192

                  OIEG’s Reply:                                       April 22, 2019




          2
         As the only issue remaining in the case is the authenticity of the OIEG Award, no
 extension of the Local Rule 7(b) deadline is warranted.

DB1/ 103157034.1
            Case 1:16-cv-01533-ABJ Document 59 Filed 04/01/19 Page 4 of 5



 Dated: April 1, 2019                      Respectfully submitted,

                                           MORGAN, LEWIS & BOCKIUS LLP



                                           By:
                                                 Susan Baker Manning, Bar No. 499635
                                                 susan.manning@morganlewis.com
                                                 1111 Pennsylvania Avenue, NW
                                                 Washington, DC 20004
                                                 Telephone: +1.202.739.3000
                                                 Facsimile: +1.202.739.3001

                                                 and

                                                 Sabin Willett (pro hac vice)
                                                 sabin.willett@morganlewis.com
                                                 Christopher L. Carter (pro hac vice)
                                                 christopher.carter@morganlewis.com
                                                 One Federal Street
                                                 Boston, MA 02110-1726
                                                 Telephone: +1.617.341.7700
                                                 Facsimile: +1.617.341.7701

                                                 Attorneys for Plaintiff
                                                 OI European Group B.V.




DB1/ 103157034.1
            Case 1:16-cv-01533-ABJ Document 59 Filed 04/01/19 Page 5 of 5




                                   CERTIFICATE OF SERVICE

          I hereby certify that on April 1, 2019, I caused this document to be electronically filed

 with the Clerk of the Court of the U.S. District Court for the District of Columbia by using the

 CM/ECF system, which will automatically generate and serve notice of this filing to all counsel

 of record, including counsel for Defendant identified below. I further certify that I am not aware

 of any party who will not receive such notice.

  Megan C. Connor                                      Diego Brian Gosis (pro hac vice)
  PILIEROMAZZA, PLLC                                   GST LLP
  888 17th Street, NW, 11th Floor                      175 SW 7th Street, No. 2110
  Washington, DC 20006                                 Miami, FL 33130
  Telephone: (202) 857-1000                            Telephone: (305) 856-7723
  Facsimile: (202) 857-0200                            Facsimile: (786) 220-8265
  Email: mconnor@pilieromazza.com                      Email: diego.gosis@gstllp.com
  Paul Warren Mengel, III                              Katherine Sanoja (pro hac vice)
  PILIEROMAZZA, PLLC                                   GST LLP
  888 17th Street, NW, 11th Floor                      175 SW 7th Street, No. 2110
  Washington, DC 20006                                 Miami, FL 33130
  Telephone: (202) 857-1000                            Telephone: (305) 856-7723
  Facsimile: (202) 857-0200                            Facsimile: (786) 220-8265
  Email: pmengel@pilieromazza.com                      Email: katherine.sanoja@gstllp.com
  Joseph D. Pizzurro                                   Rodney Quinn Smith (pro hac vice)
  CURTIS, MALLET-PREVOST, COLT &                       GST LLP
  MOSLE LLP                                            175 SW 7th Street, No. 2110
  1717 Pennsylvania Avenue, N.W.                       Miami, FL 33130
  Washington, D.C. 20006                               Telephone: (305) 856-7723
  Telephone: (202) 452-7373                            Facsimile: (786) 220-8265
  Facsimile: (202) 452-7333                            Email: quinn.smith@gstllp.com
  Email: jpizzurro@curtis.com


 Dated: April 1, 2019



                                                                     Susan Baker Manning




                                                   5
DB1/ 103157034.1
